Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 12/17/2021. Claims 1-20 have been amended, claims 1-20 are currently pending.
	
Response to Arguments
In light of Applicant’s amendment, the objections to claim 3-4 have been withdrawn.
In light of Applicant’s amendment and arguments regarding the written description rejection, the 112(a) rejection of claim 7 has been withdrawn.
In light of Applicant’s amendment, the 112(b) rejection of claim 2 has been withdrawn.
Applicant’s amendments and arguments regarding the 101 rejection have been fully considered and are considered persuasive.
Applicant’s amendments and arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant's argues on pages 16-17 that Podgorny does not teach a deep learning model, and that Jiang does not teach generating questions that meet a quality threshold based on an initial question that fails to meet the threshold. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Podgorny et al (US 10083213 B1, herein Podgorny) in view of Jiang et al (US 20190115008 A1, herein Jiang), in further view of Rao et al (“Learning to Ask Good Questions: Ranking Clarification Questions using Neural Expected Value of Perfect Information”, herein Rao).
Regarding claim 1, Podgorny teaches a method, comprising: 
receiving input of a question from a first user of a social computing environment via an interactive user interface in real time (fig. 4A and col. 62 lines 2-10 recite at SELECT POST A NEW QUESTION BLOCK 406 the now asking user is provided a question data entry interface screen through which the asking user can enter or provide question data at PROVIDE QUESTION DATA BLOCK 407. At PROVIDE QUESTION DATA BLOCK 407 the asking user begins entering question data representing a question being submitted on behalf of the asking user (i.e. receiving input of a question). Col. 23 lines 7-9 recite a question and answer based customer support system, e.g., a social question and answer (Q&A) system, is provided to support users of the software system. Col. 61 lines 15-22 recite the format transformation/question reformation instructions are provided to the user through multiple question asking experience question transformation interface screens used to incrementally direct users towards transforming improperly formatted questions into properly formatted closed-ended questions. Illustrative examples of question transformation user interface screens are shown in FIGS. 2A, 2B, 2C, 2D, 2E, and 2F (i.e. an interactive user interface for a social computing environment)); 
determining in real time, a quality of the question does not meet a threshold based on  a first set of content management algorithms (col. 31 lines 22-28 recite in one embodiment, the user is provided the format transformation/question reformation instructions representing suggestions on how to re-phrase/reform the improperly formatted question that are customized to the specific question data being submitted, and/or customized to the user based on the user historical data and/or user profile data, in relative real-time (i.e. the process is occurring in real time). Fig. 3 step 309-311 and col. 43 lines 58-67 recite low quality question formats that are predicted to result in answers that will have user satisfaction ratings below a threshold level of user satisfaction are defined/identified at DEFINE LOW QUALITY QUESTION FORMATS THAT ARE PREDICTED TO RESULT IN ANSWERS THAT WILL HAVE USER SATISFACTION RATINGS BELOW A THRESHOLD LEVEL OF USER SATISFACTION OPERATION 309 (FIG. 3) based on the empirical data obtained as discussed above and shown in FIG. 1A (i.e. determining that quality of a question does not meet a threshold). Fig. 4B steps 412-413, 414-415, and 420-421 show a plurality of steps to determine question quality based on grammatical restrictions. Fig. 4C steps 442-449 show a plurality of steps to determine question quality based on predetermined transformation question reformation instructions (i.e. content management algorithms)); 
(fig. 2E and col 34 lines 44-59 recite as seen in FIG. 2E, question transformation user interface screen 200E includes first modified question data 235 with the text "hello, I have a single house that I bought in 2014. Can I deducct $20,000 in repairs." In this specific illustrative example, a second check of the grammatical format of the first modified question data 235 submitted indicates: first modified question data 235 represents a question that is too long; includes the greeting "hello"; and includes a misspelling, i.e., "deducct" instead of "deduct." Consequently, in this specific illustrative example: format transformation/question reformation instruction 237 informs the user that first modified question data 235 is too long; format transformation/question reformation instruction 238 informs the user that greetings should be avoided; and format transformation/question reformation instruction 239 points out the misspelling of deduct (i.e. prompting the user with a notification for assistance in generating the question – in this example the user has already requested and used some assistance and is further refining the question));
and wherein a quality of the new question meets the threshold (fig. 4A and col. 68 lines 4-16 recite at RE-WRITE QUESTION BLOCK 462 the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 is rewritten in accordance with the procedures and guidance of the subprocesses of FIG. 4B and FIG. 4C discussed above. In one embodiment, the rewriting of the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 is analyzed at RE-WRITE QUESTION BLOCK 462 and if a threshold change in the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 is detected at THRESHOLD CHANGE? BLOCK 463, then the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 is determined to be a de facto new question (i.e. determining that a new question meets a threshold)); providing the generated question to the first user; receiving confirmation from the first user to post the generated question; and posting the generated question to the social computing environment (fig. 4A and col. 68 lines 42-54 recite once any required additional details regarding the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 are provided, process flow 45 proceeds to POST NEW QUESTION BLOCK 465 (i.e. the provided generated question is finalized and confirmed). At POST NEW QUESTION BLOCK 465 the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407, and any required additional details, are posted in the customer support question and answer database and support resources are allocated to the question, e.g., the question data is provided to one or more customer support personnel to be addressed and answered by one of the one or more customer support personnel (i.e. the re-phrased question is posted to a social computing environment)).
However, Podgorny does not teach generating the new question based on the input with a first deep learning model.
Jiang teaches generating the new question with a first deep learning model (Fig. 4 and para. [0055] recite this defined answer rephrasing model can employ a seq2seq recurrent neural network architecture, also referred to as a long short term memory (LSTM) architecture. This seq2seq model can be stored in memory 108 and is identified in system 300 as seq2seq model 310. Para. [0056] recites Sequence to sequence (seq2seq) modeling is an effective way of using the LSTM recurrent neural network architecture. The general LSTM seq2seq has two different LSTM cells, used for input and output. The cell for the input is referred to as the encoder and its purpose is to convert variable length sentences into fixed sized vector representations. (i.e. generating a new answer with a second deep learning model. Examiner’s Note: it would be obvious to one of ordinary skill to use the same process for generating a question with a deep learning model as it would to generate an answer with a deep learning model)); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by adding the methods of re-phrasing an answer to suit a user from Jiang to the question optimizing system from Podgorny. Jiang and Podgorny are both directed to assisting users in getting the best answer when posting a question in a social computing environment, but while Podgorny references the ability to answer posted questions using a generative model it does not specifically use a deep learning model to do so. It would be obvious to one of ordinary skill to use the deep learning models from Jiang in order to improve upon the generative model from Podgorny in order to improve performance by generating better questions and answers for the users in the social computing environment from Podgorny.
However, the combination of Podgorny and Jiang does not teach training a deep learning model with question training data from the social computing environment, wherein the question training data includes pairings of prior high quality questions with prior low quality questions.
(Rao section 3 para. 1 recites “StackExchange is a network of online question answering websites about varied topics like academia, ubuntu operating system, latex, etc. The data dump of StackExchange contains timestamped information about the posts, comments on the post and the history of the revisions made to the post. We use this data dump to create our dataset of (post, question, answer) triples: where the post is the initial unedited post, the question is the comment containing a question and the answer is either the edit made to the post after the question or the author’s response to the question in the comments section” (i.e. training data for the dep learning model includes answers from a social computing environment). Section 2.1 para. 1 recites “For identifying similar posts, we use Lucene, a software extensively used in information retrieval for extracting documents relevant to a given query from a pool of documents. Lucene implements a variant of the term frequency-inverse document frequency (TF-IDF) model to score the extracted documents according to their relevance to the query. We use Lucene to find the top 10 posts most similar to a given post from our dataset. We consider the questions asked to these 10 posts as our set of question candidates Q and the edits made to the posts in response to the questions as our set of answer candidates A. Since the top-most similar candidate extracted by Lucene is always the original post itself, the original question and answer paired with the post is always one of the candidates in Q and A” (i.e. training data includes pairings of high quality questions – the candidates - with low quality questions – the original question)).

Regarding claim 2, the combination of Podgorny, Jiang, and Rao teaches the method according to claim 1, wherein generating the new question with the first generative model comprises: 
determining a set of answers corresponding to the new  question; retrieving the set of answers corresponding the new question; and providing the set of answers corresponding to the new question (Podgorny fig. 3 step 323 recites IF A DETERMINATION IS MADE THAT THE QUESTION DATA REPRESENTS A PROPERLY FORMATTED QUESTION, ALLOCATE SUPPORT RESOURCES TO THE QUESTION DATA FOR THE PURPOSE OF PROVIDING AN ANSWER TO THE QUESTION REPRESENTED BY THE QUESTION DATA ON A PRIORITY BASIS (i.e. determining, retrieving, and providing a set of answers corresponding to the new question)).
Regarding claim 3, the combination of Podgorny, Jiang, and Rao teaches the method of claim 1, but does not explicitly teach receiving selection of the new question from a second user; receiving input of an answer from the second user; and prompting the second user with a (Podgorny fig. 3 and col. 69 lines 2-9 recite the now properly formatted question and desirable question data is allocated support resources, such as, but not limited to, the time of volunteer and professional agent support personnel of a support community, on a high priority basis in an effort to provide answer content to both the asking user and/or searching users, through a customer support question and answer database, on a high priority basis). 
Regarding claim 4, the combination of Podgorny, Jiang, and Rao teaches the method according to claim 3, determining a quality of the answer is below a threshold based on a second set of content management algorithms (Podgorny fig. 3 step 309-311 and col. 43 lines 58-67 recite low quality question formats that are predicted to result in answers that will have user satisfaction ratings below a threshold level of user satisfaction are defined/identified at DEFINE LOW QUALITY QUESTION FORMATS THAT ARE PREDICTED TO RESULT IN ANSWERS THAT WILL HAVE USER SATISFACTION RATINGS BELOW A THRESHOLD LEVEL OF USER SATISFACTION OPERATION 309 (fig. 3) based on the empirical data obtained as discussed above and shown in fig. 1A (i.e. determining the quality of an answer – Examiner’s Note: as noted in the analysis of claim 3, it would be obvious to one of ordinary skill to use the same process determining the quality of an answer as it would to determine the quality of a question)). Podgorny fig. 4B steps 412-413, 414-415, and 420-421 show a plurality of steps to determine question quality based on grammatical restrictions. Podgorny fig. 4C steps 442-449 show a plurality of steps to determine question quality based on predetermined transformation question reformation instructions (i.e. content management algorithms);
generating a new answer based on the input of the answer with a second deep learning model (Jiang fig. 6 and para. [0069] recites based on reception of either of the entity provided versions of the question, the answer rephrasing module 112 can correlate the entity questions to the standard textbook answer of the question (e.g., standard question 606) and further the standard answer of the standard question 606. Further, the answer rephrasing module can generate different versions of the standard answer 608 for each of the different entities based on their entity groups/talking styles by application of the corresponding answer rephrasing models. Fig. 4 and para. [0055] recite this defined answer rephrasing model can employ a seq2seq recurrent neural network architecture, also referred to as a long short term memory (LSTM) architecture. This seq2seq model can be stored in memory 108 and is identified in system 300 as seq2seq model 310. Para. [0056] recites Sequence to sequence (seq2seq) modeling is an effective way of using the LSTM recurrent neural network architecture. The general LSTM seq2seq has two different LSTM cells, used for input and output. The cell for the input is referred to as the encoder and its purpose is to convert variable length sentences into fixed sized vector representations. (i.e. generating a new answer with a second deep learning model)) trained with answer training data from the social (Rao section 3 para. 1 recites “StackExchange is a network of online question answering websites about varied topics like academia, ubuntu operating system, latex, etc. The data dump of StackExchange contains timestamped information about the posts, comments on the post and the history of the revisions made to the post. We use this data dump to create our dataset of (post, question, answer) triples: where the post is the initial unedited post, the question is the comment containing a question and the answer is either the edit made to the post after the question or the author’s response to the question in the comments section” (i.e. training data includes answers from a social computing environment). Section 2.1 para. 1 recites “For identifying similar posts, we use Lucene, a software extensively used in information retrieval for extracting documents relevant to a given query from a pool of documents. Lucene implements a variant of the term frequency-inverse document frequency (TF-IDF) model to score the extracted documents according to their relevance to the query. We use Lucene to find the top 10 posts most similar to a given post from our dataset. We consider the questions asked to these 10 posts as our set of question candidates Q and the edits made to the posts in response to the questions as our set of answer candidates A. Since the top-most similar candidate extracted by Lucene is always the original post itself, the original question and answer paired with the post is always one of the candidates in Q and A” (i.e. training data includes pairings of high quality answers – the candidates - with low quality answers – the original answer)), and wherein a quality of the new answer meets the threshold (Podgorny fig. 4A and col. 68 lines 4-16 recite at RE-WRITE QUESTION BLOCK 462 the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 is rewritten in accordance with the procedures and guidance of the subprocesses of FIG. 4B and FIG. 4C discussed above. In one embodiment, the rewriting of the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 is analyzed at RE-WRITE QUESTION BLOCK 462 and if a threshold change in the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 is detected at THRESHOLD CHANGE? BLOCK 463, then the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 is determined to be a de facto new question (i.e. determining that a new question meets a threshold. Examiner’s Note: as noted in the analysis of claim 3, it would be obvious to one of ordinary skill to use the same process for determining that an answer meets a threshold as it would to determine that a question meets a threshold));
and providing the new answer to the second user (Podgorny para. [0068] recites fig. 6 provides an example use case of the disclosed techniques for automatically providing different rephrased answerers to a same medical question based on the respective talking styles of the entities proposing the questions in accordance with one or more embodiments of the disclosed subject matter (i.e. providing the re-phrased answer to the user)).
receiving confirmation from the second user to post the new answer; and posting the new answer to the social computing environment (Podgorny fig. 4A and col. 68 lines 42-54 recite once any required additional details regarding the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407 are provided, process flow 45 proceeds to POST NEW QUESTION BLOCK 465 (i.e. the generated answer is finalized and confirmed). At POST NEW QUESTION BLOCK 465 the question represented by the question data of PROVIDE QUESTION DATA BLOCK 407, and any required additional details, are posted in the customer support question and answer database and support resources are allocated to the question, e.g., the question data is provided to one or more customer support personnel to be addressed and answered by one of the one or more customer support personnel (i.e. the re-phrased answer is posted to a social computing environment – Examiner’s Note: as noted in the analysis of claim 3, it would be obvious to one of ordinary skill to use the same process confirming and posting an answer as it would to confirm and post a question)).
Regarding claim 5, the combination of Podgorny, Jiang, and Rao teaches the method according to claim 4, wherein the new answer includes a link to a previously generated answer in the social computing environment (Podgorny fig. 2D-F all show an option to “check for questions like yours”. Col 2 lines 28-42 recite using traditional customer support question and answer databases, when a searching user submits a question, e.g., submits question data, to the customer support question and answer database, the customer support question and answer database is searched to determine if the question currently being asked has been answered before. Typically, if a determination is made that the question currently being asked, or a sufficiently similar question, has been answered before, the searching user is then provided one or more answers previously provided to the previously submitted questions determined to be the same as, or sufficiently similar to, the question currently being asked. Typically the searching user is then provided results data representing one or more previously asked question and answer pairs (Examiner’s Note: this citation does not disclose how the invention in Podgorny might provide a previously generated answer, but does disclose that the process of providing a previously generated answer was well known at the time Podgorny was filed, which predates the effective filing date of the instant application)).
Regarding claim 6, the combination of Podgorny, Jiang, and Rao teaches the method according to claim 4, wherein each deep learning model comprises two recurrent neural network models (Jiang para. [0032] recites the one or more answer rephrasing models 122 can be based on a recurrent neural network machine learning mathematical model. Fig. 4 and para. [0055] recite this defined answer rephrasing model can employ a seq2seq recurrent neural network architecture, also referred to as a long short term memory (LSTM) architecture. This seq2seq model can be stored in memory 108 and is identified in system 300 as seq2seq model 310. Para. [0056] recites Sequence to sequence (seq2seq) modeling is an effective way of using the LSTM recurrent neural network architecture. The general LSTM seq2seq has two different LSTM cells, used for input and output. The cell for the input is referred to as the encoder and its purpose is to convert variable length sentences into fixed sized vector representations. (i.e. each deep learning model comprises two recurrent neural networks)).
Regarding claim 7, the combination of Podgorny, Jiang, and Rao teaches determining the quality of the question does not meet a threshold further includes: blocking the input of the first user (Podgorny col. 16 lines 62-65 recite the AXC (AnswerXchange) questions were not ranked or judged based on quality of content beyond user satisfaction ratings, unless the question was determined as inappropriate and blocked from AXC);
Claim 8 is a system claim and its limitation is included in claim 1. The only difference is that claim 8 requires a system (Podgorny col. 11 lines 11-16 recite fig. 5 is a block diagram of a hardware and production environment system 500 for providing a process for allocating support resources to a question based on analysis of the question content and predicted user satisfaction with answer content before the answer content is generated in accordance with one embodiment). Therefore, claim 8 is rejected for the same reasons as claim 1.
Claim 9 is a system claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2. 
Claim 10 is a system claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claim 11 is a system claim and its limitation is included in claim 4. Claim 11 is rejected for the same reasons as claim 4.
Claim 12 is a system claim and its limitation is included in claim 5. Claim 12 is rejected for the same reasons as claim 5.
Claim 13 is a system claim and its limitation is included in claim 6. Claim 13 is rejected for the same reasons as claim 6.
Claim 14 is a system claim and its limitation is included in claim 7. Claim 14 is rejected for the same reasons as claim 7.
Claim 15 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a non-transitory computer-readable storage medium (Podgorny col. 73 lines 38-49 recite unless specifically stated otherwise, as would be apparent from the above discussion, it is appreciated that throughout the above description, discussions utilizing terms such as "accessing," "analyzing," "obtaining," "identifying," "associating," "aggregating," "initiating," "collecting," "creating," "transferring," "storing," "searching," "comparing," "providing," "processing" etc., refer to the action and processes of a computing system or similar electronic device that manipulates and operates on data represented as physical (electronic) quantities within the computing system memories, resisters, caches or other information storage, transmission or display devices). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 17 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 18 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.
Claim 19 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 6. Claim 19 is rejected for the same reasons as claim 6.
Claim 20 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 7. Claim 20 is rejected for the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Identifying unclear questions in community question answering websites" (Trienes et al) teaches searching for questions that are similar to an unclear question and classifying the results as clear or unclear.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/L.M.F./Examiner, Art Unit 2121                                                                                                                                                                                           


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121